Citation Nr: 1029728	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-41 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bladder disability, to 
include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from August 1997 until July 2002.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2009 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2009).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).   Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or persistent 
or recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A(c)(4).  


The Veteran asserts that service connection is warranted for a 
bladder disability, to include as secondary to his service-
connected low back disability.  The record reflects that the 
Veteran has complained of experiencing urinary frequency, urinary 
dribbling, urinary incontinence, and a painful bladder after 
voiding.   With respect to whether the Veteran's bladder 
disability is either caused or aggravated by his service-
connected low back disability, the record reflects that in 
November 2007, the RO sent the Veteran to a private urologist to 
determine the nature and etiology of his bladder and bowel 
symptoms.  The record reflects that as part of the examination, 
the Veteran underwent a cystometrogram (CMG) and that the 
impression of Dr. Christine Lajeunesse, the urologist who 
examined the Veteran was that the:
 
CMG is most consistent with a diagnosis of 
interstitial cystitis.  Although there is 
some evidence of increased pelvic floor 
activity with voiding, I suspect that this 
is because of the amount of pain he is in.  
The patient states that he never lets 
himself get that full.  His first sensation 
of needing to void is at a very low volume.  
I would recommend a clinical correlation 
but the extreme amount of discomfort he 
displayed is again, most consistent with 
interstitial cystitis.

Thereafter, in August 2009, a VA examiner, who appeared to, in 
part, rely on information provided to the VA by Dr. Lajeunesse in 
November 2007, opined that it was less likely as not that the 
Veteran's bladder disability was caused or permanently aggravated 
by his service-connected L5-S1 degenerative disc disease.  The 
examiner's stated rationale for this conclusion was that:

The Veteran's urinary symptoms, clinical 
findings and CMG most closely correlate 
with painful bladder syndrome, not with a 
spinal cord or nerve root condition.  There 
is no evidence that the Veteran's painful 
bladder syndrome/interstitial cystitis 
could be secondary to, or aggravated by his 
back injury.
However, the Board observes that in November 2009, the RO 
received additional treatment records from Dr. Lajeunesse.  Such 
records included a statement dated in March 2009, in which Dr. 
Lajeunesse stated that she had been contacted by the VA with 
respect to the CMG performed in November 2007.  According to Dr. 
Lajeunesse:

Although the CMG result is most consistent 
with interstitial cystitis, there is a 
possibility that this pattern could be seen 
with impingement of nerve roots at the 
level of L4-S2.  Although there is no 
detrusor instability, I have recommended 
clinical correlation because there is a 
possibility that his is not interstitial 
cystitis but rather related to a nerve 
impingement. 

Such records also show that in a November 2009 treatment record 
Dr. Lajeunesse noted that the Veteran had urinary frequency, low 
back pain, and had L4 nerve root irritation signs and symptom 
(primarily on the right side).  She also indicated that the 
Veteran reported that his urinary frequency was worse if he 
aggravated his back.  Dr. Lajeunesse's impression at that time 
was that the Veteran had a neurogenic bladder.

In reviewing all of the evidence of record, the Board finds that 
a new VA examination is warranted.  In this regard, the Board 
notes that the August 2009 VA examiner's opinion was based, in 
part, on the information provided to the VA by Dr. Lajeunesse in 
her November 2007 statement.  However, the record does not show 
that Dr. Lajeunesse's March 2009  statement regarding the 
possibility that the Veteran's urinary symptomatology could be 
related to a nerve impingement and not interstitial cystitis was 
of record and considered by the VA examiner at the time of the 
August 2009 VA examination.  Also, not of record at the time of 
the August 2009 VA examination was the November 2009 private 
treatment record in which Dr. Lajeunesse's impression was that 
the Veteran had a neurogenic bladder.   Therefore, in light of 
the fact that the aforementioned evidence was not considered by 
the August 2009 VA examiner when she rendered her opinion as to 
whether the Veteran's bladder disability is either caused or 
aggravated by his service-connected low back disability, the 
Board finds that such opinion is inadequate and that a new VA 
examination is warranted.  Such information is necessary in order 
to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his low 
back and urinary disabilities since his 
discharge from service.  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of his 
current urinary disability.  The examiner 
should identify all current urinary 
conditions/disorders.  

The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not that any current urinary 
condition/disorder is proximately caused or 
aggravated by his service-connected low 
back disability.   If the examiner finds 
that the Veteran's urinary disability has 
been made worse by his low back disability, 
to the extent feasible, the degree of 
worsening should be identified.

All necessary tests should be performed.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination. 

The rationale for all opinions 
expressed should be set forth. The 
examiner should specifically comment on 
the findings reported by Dr. Christine 
Lajeunesse in November 2007, March 
2009, and November 2009, as well as the 
August 2009 VA examiner's clinical 
findings, opinion, and rationale. 

If an opinion cannot be formed without 
resorting to mere speculation, the examiner 
should so state and provide a reason for 
such conclusion.  

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


